COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darrick Moore v. The State of Texas

Appellate case number:    01-18-00893-CR

Trial court case number: 1602316

Trial court:              262nd District Court of Harris County

        Appellant’s brief was filed on May 14, 2019. The State’s brief was due on June 13, 2019.
The State requested and was granted three extensions until September 10, 2019. The last extension
was granted by letter, which included the admonition: “NO FURTHER EXTENSIONS.” Although
this admonition means that the Court will grant no further extensions, the State may have
understood this to say that no further extensions would be granted absent a showing of exceptional
circumstances because the State filed a fourth motion for extension, requesting 15 additional days,
and stating the circumstances that prevented the timely filing of the brief.
       Accordingly, we grant the State’s extension until September 25, 2019. No further
extensions will be granted and the Court may set this case for submission without a State’s brief.
       It is so ORDERED.

Judge’s signature: __Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: __September 17, 2019__